Exhibit 10.1

Amendment #6

to the

2Ku In-Flight Connectivity Services Agreement

This Amendment #6 (“Amendment”) to the 2Ku In-Flight Connectivity Services
Agreement is made as of June 4, 2020 (“Amendment Date”) by and between Delta Air
Lines, Inc. (“Delta”) and Gogo LLC (“Gogo”). Capitalized terms used herein that
are not otherwise defined shall have the meanings given to such terms in the
Agreement (as such term is defined below).

WHEREAS, Delta and Gogo are parties to the 2Ku In-Flight Connectivity Services
Agreement dated as of April 1, 2015 (the “Original Agreement” and, as previously
amended to date, the “Agreement”), under which Gogo provides installation of
certain equipment and provision of services related to Gogo’s 2Ku Connectivity
Services; and

WHEREAS, Delta and Gogo desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and covenants
contained herein, Delta and Gogo agree to amend the Agreement as follows:

 

1.

Section 11.1 is hereby amended by inserting the following sentence at the end of
the paragraph:

“Notwithstanding the foregoing and subject to Sections 11.4 and 11.5, this
Agreement will expire, automatically and without further action by either party,
with respect to each Fleet Type listed in Exhibit L on the Fleet Expiration Date
set forth beside each such Fleet Type in Exhibit L, unless sooner terminated in
accordance with the terms of this Agreement.”

 

2.

Section 11.2.7 is hereby amended by deleting it in its entirety and replacing it
with “[Reserved]”.

 

3.

Exhibit L attached hereto is hereby inserted into the Agreement as new Exhibit L
to the Agreement.

 

4.

Delta and Gogo will meet and confer in good faith from time to time and Delta
agrees to consider potential extensions to the Fleet Expiration Dates described
in Exhibit L or other amendments to the Agreement, based on technical and
business information made available by Gogo, provided that Delta shall have sole
discretion to agree to any such extension or amendment.

This Amendment #6 contains the entire understanding among the parties, and
supersedes any prior written or oral agreement between them, respecting the
subject matter hereof. This Amendment shall be governed by the same laws and in
the same manner as the Agreement. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as amended hereby,
the Agreement shall be and remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Amendment Date.

 

DELTA AIR LINES, INC.       GOGO LLC By:  

/s/ Gary Chase

      By:  

/s/ Marguerite M. Elias

Name:   Gary Chase       Name:   Marguerite M. Elias Title:   SVP & Chief
Strategy Officer       Title:   EVP and General Counsel Date:   June 5, 2020   
   Date:   June 4, 2020



--------------------------------------------------------------------------------

Exhibit L

 

Fleet Type

   Fleet Expiration Date

A321neo

   11/1/2020

A321-200

   12/31/2020

737-900ER

   12/31/2020

A220-300

   12/31/2020

757-200

   3/1/2021

737-800

   4/1/2021

A320-200

   4/1/2021

A319-100

   4/1/2021

757-300

   10/1/2021

A220-100

   10/1/2021

737-700

   10/1/2021

A330-900

   7/1/2022

A350-900

   7/1/2022